EXHIBIT 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
4th day of April, 2012, by and between EO MACARTHUR LLC, a Delaware limited
liability company (“Landlord”), and MINDSPEED TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. 4000 MacArthur, L.P., a Delaware limited partnership (“Original Landlord”),
and Tenant entered into that certain Lease dated as of March 23, 2010 (the
“Original Lease”) as amended by that certain First Amendment to Lease dated as
of September 10, 2010 (“First Amendment”) and that certain Second Amendment to
Lease dated as of January 25, 2011 (“Second Amendment”), whereby Tenant leased
certain office space in the building located at 4000 MacArthur Boulevard,
Newport Beach, California. The Original Lease, as amended by the First Amendment
and the Second Amendment, is referred to herein as the “Lease.” Landlord is the
successor-in-interest to Original Landlord.

B. By this Amendment, Landlord and Tenant desire to expand and reduce the
Existing Premises (as defined below), to extend the Term of the Lease and to
otherwise modify the Lease as provided herein.

C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

A G R E E M E N T :

1. The Existing Premises. Landlord currently leases to Tenant that certain
office space in the Building containing 97,123 rentable square feet located on
the first (1st), second (2nd), third (3rd), seventh (7th), eighth (8th) and
tenth (10th) floors of the Building (the “Existing Premises”).

2. Simultaneous Expansion and Reduction of the Existing Premises.

2.1. Expansion of the Existing Premises. That certain portion of second
(2nd) floor of the Building and the entirety of the ninth (9th) floor of the
Building, each as outlined on the floor plan attached hereto as Exhibit “A” and
made a part hereof, are collectively referred to herein as the “Expansion
Space.” Tenant shall lease the Expansion Space effective as of January 1, 2013
(“Expansion Commencement Date”). Notwithstanding the foregoing, Landlord shall
allow Tenant access to the Expansion Space prior to the Expansion Commencement
Date for purposes of constructing Alterations in the Expansion Space, and such
access shall be on all the terms and conditions contained in the Lease, except
for the payment of Base Rent, Tenant’s Operating Payment and Tenant’s Tax
Payment.



--------------------------------------------------------------------------------

2.2. Reduction of the Existing Premises. The entirety of the third (3rd) and
eighth (8th) floors, as outlined on the floor plan attached hereto as Exhibit
“A-1” and made a part hereof, are collectively referred to herein as the
“Reduction Space.” On or before September 1, 2012, Tenant shall surrender and
deliver exclusive possession of the eighth (8th) floor portion of the Reduction
Space to Landlord in accordance with Article 18 of the Original Lease (however,
Tenant’s shall continue to pay Base Rent, Tenant’s Operating Payment and
Tenant’s Tax Payment as set forth in the Lease with respect to the eighth
(8th) floor portion of the Reduction Space through December 31, 2012), and on or
before December 31, 2012, Tenant shall surrender and deliver exclusive
possession of the third (3rd) floor portion of the Reduction Space to Landlord
in accordance with Article 18 of the Original Lease; provided, however, that
Landlord and Tenant acknowledge and agree that they have inspected the Reduction
Space prior to the execution and delivery of this Amendment and agreed upon the
work that needs to be done in the Reduction Space in order to return the
Reduction Space to Landlord in accordance with Article 18 of the Original Lease,
which work has been documented in a side letter between the parties. Such
inspection and agreement between Landlord and Tenant shall also serve as a
baseline for determining what, if any, additional wear and tear is added to the
Reduction Space after the date of this Amendment, which has also been documented
in such side letter. If Tenant fails to vacate and surrender and deliver
exclusive possession of the applicable portion of the Reduction Space to
Landlord on or before the applicable date set forth above, the holdover
provisions of the Lease shall apply to such portion of the Reduction Space.
Tenant represents and warrants to Landlord that (a) Tenant has not heretofore
assigned or sublet all or any portion of its interest in the Reduction Space;
(b) no other person, firm or entity has any right, title or interest in the
Reduction Space; and (c) Tenant has the full right, legal power and actual
authority to enter into this Amendment and to terminate the Lease as to the
Reduction Space without the consent of any person, firm or entity. Tenant
further represents and warrants to Landlord that as of the date hereof there are
no, and as of the surrender dates set forth above there shall not be any,
mechanics’ liens or other liens encumbering all or any portion of the applicable
portion of the Reduction Space by virtue of any act or omission on the part of
Tenant, its predecessors, contractors, agents, employees, successors or assigns.

2.3. Additional Terms. The addition of the Expansion Space to the Existing
Premises and the deletion of the Reduction Space from the Existing Premises
shall, effective as of the Expansion Commencement Date, result in Tenant leasing
a total of 88,160 rentable square feet in the Building, as follows: (a) 5,450
rentable square feet on the first (1st) floor of the Building, (b) 24,599
rentable square feet on the second (2nd) floor of the Building, (c) 19,737
rentable square feet on the seventh (7th) floor of the Building, (d) 18,649
rentable square feet on the ninth (9th) floor of the Building, and (e) 19,725
rentable square feet on the tenth (10th) floor of the Building. Effective as of
September 1, 2012, all references in the Lease to the “Premises” shall mean and
refer to the Existing Premises as decreased by the eighth (8th) floor portion of
the of the Reduction Space and effective as of the Expansion Commencement Date,
all references in the Lease to the “Premises” shall mean and refer to the
Existing Premises as increased by the Expansion Space and decreased by the
entirety of the Reduction Space.

3. Extended Term. The Expiration Date shall be extended such that the Lease
shall terminate on the December 31, 2019 (“New Expiration Date”). The period
from the Expansion Commencement Date through the New Expiration Date is referred
to herein as the “Extended Term.” Except as provided in Section 10 below, Tenant
shall not have any right to extend the Lease beyond the Extended Term;
consequently, Section 2.5 of the Original Lease is deleted.

 

-2-



--------------------------------------------------------------------------------

4. Fixed Rent. During the Extended Term, Tenant shall pay Fixed Rent for the
entire Premises as follows:

 

Period

   Monthly Fixed Rent      Monthly Fixed Rent Per
Rentable Square Foot  

1/1/13 – 7/31/13*

   $ 177,123.93       $ 2.01   

8/1/13 – 12/31/13

   $ 196,596.80       $ 2.23   

1/1/14 – 12/31/14

   $ 202,768.00       $ 2.30   

1/1/15 – 12/31/15

   $ 208,939.20       $ 2.37   

1/1/16 – 12/31/16

   $ 215,110.40       $ 2.44   

1/1/17 – 12/31/17

   $ 221,281.60       $ 2.51   

1/1/18 – 12/31/18

   $ 228,334.40       $ 2.59   

1/1/19 – 12/31/19

   $ 234,505.60       $ 2.66   

 

* Subject to abatement or adjustment as set forth in Section 5 below.

5. Fixed Rent Abatement. Notwithstanding anything to the contrary contained in
Section 4 above, and provided that no monetary Event of Default or material,
non-monetary Event of Default exists during the abatement period, Landlord
hereby agrees to abate Tenant’s obligation to pay Fixed Rent for the first
(1st) seven (7) full calendar months of the Extended Term. During such abatement
period, Tenant shall still be responsible for the payment of all of its other
monetary obligations under the Lease. In the event of a default by Tenant under
the terms of the Lease that results in early termination pursuant to the
provisions of Section 15.2(a) of the Original Lease, then as a part of the
recovery set forth in Section 15.2(b) of the Original Lease, Landlord shall be
entitled to the recovery of the unamortized portion of the Fixed Rent that was
abated under the provisions of this Section 5, with amortization calculated on a
straight line basis utilizing an eighty-four (84) month amortization schedule
commencing as of the Expansion Commencement Date.

Notwithstanding the foregoing, Landlord shall have the right, upon written
notice to Tenant (the “Purchase Notice”) delivered on or before December 1,
2012, to purchase the Fixed Rent Abatement Amount by paying to Tenant, during
the first calendar week of January, 2013, an amount equal to $1,239,867.51 (the
“Fixed Rent Abatement Purchase Price”) If Landlord timely delivers the Purchase
Notice, then (i) the provisions of the first paragraph of this Section 5 shall
no longer apply, and (ii) Tenant shall pay the amount shown in Section 4 above
as the Fixed Rent due hereunder for each of the first (1st) seven (7) full
calendar months of the Extended Term.

 

-3-



--------------------------------------------------------------------------------

6. Tenant’s Proportionate Share and Base Year; Capped Expenses. During the
Extended Term, Tenant’s Proportionate Share shall be 23.44% (based upon 88,160
rentable square feet in the Premises and 376,075 rentable square feet in the
Project) and the Base Year shall be the calendar year 2013. Additionally,
Landlord and Tenant acknowledge and agree that the Capped Expenses (as defined
in Section 7.1(e) of the Original Lease) provisions of the Lease shall continue
to apply during the Extended Term.

7. Proposition 13 Protection. Landlord and Tenant acknowledge and agree that the
provisions of Section 7.2(f) of the Original Lease shall apply during the
Extended Term as if the entirety of such Section were set forth in this
Amendment, except that (a) all references therein to the “initial Term” shall be
deemed to be replaced with references to the Extended Term, (b) the “Prop 13
Protection Period” shall be deemed to be the period from January 1, 2013 to
December 31, 2015, and (c) all references therein to “the initial Premises only”
or “the initial Premises only (excluding any First Offer Space)” shall be deemed
to be replaced with references to the Premises described in Section 2.3 above as
of the Expansion Commencement Date (excluding the Expansion Option Space or
Available Space, as those terms are defined in Sections 11 and 12 below,
respectively).

8. Tenant Improvements. Alterations in the Premises shall be installed and
constructed in accordance with the terms of Article 5 of the Original Lease and
such Alterations must include upgrading the elevator lobbies (including
upgrading the finishes therein) on each full floor portion of the Premises. In
connection with Tenant’s construction of any Alterations in the Premises using
the Landlord’s Contribution (as defined in Section 9 below) and in addition to
the costs due under Section 5.5 of the Original Lease, Tenant agrees to pay
Landlord a construction management fee equal to two percent (2%) of all soft and
hard costs incurred by Tenant in designing and constructing such Alterations. In
accordance with Section 5.3 of the Original Lease, Tenant shall, at Tenant’s
sole cost and expense, remove any Alterations that are not customary general
office tenant alterations (which may include, but not be limited to,
supplemental cooling units, lab spaces, enhanced cabling, executive restrooms or
internal stairwells installed within the Premises), provided Landlord has
notified Tenant that it will be required to remove such Alterations in
accordance with Section 5.3 of the Original Lease. Within three (3) business
days of Tenant’s substantial completion of the Alterations, Landlord and Tenant
shall conduct a walk-through of the Premises and Building and identify any
damage to the Building Systems or any Common Areas caused by the Alterations
(the “Building Punchlist Items”) and Tenant shall complete, at Tenant’s sole
cost and expense, all Building Punchlist Items within thirty (30) days after
such walk-through or such longer period of time as may be reasonably necessary
to complete the Building Punchlist Items as long as such work commences within
such thirty (30) day period and is diligently prosecuted to completion.

9. Landlord’s Contribution. Effective as of the date of this Amendment,
Section 5.10 of the Original Lease shall be deleted in its entirety and replaced
with the following:

“5.10 Landlord’s Contribution. As used herein “Landlord’s Contribution” shall
mean $4,496,160.00 (based upon $51.00 per rentable square foot of the entire
Premises as of the Expansion Commencement Date). Landlord’s Contribution shall
be paid by Landlord to Tenant for the hard and soft costs incurred by Tenant in
connection with Tenant’s design and construction of Alterations in the Premises
(however, in no event shall more than $1,322,400.00

 

-4-



--------------------------------------------------------------------------------

(i.e., $15.00 per rentable square foot of the entire Premises as of the
Expansion Commencement Date) of the Landlord’s Contribution be applied towards
costs incurred by Tenant for phasing relocation costs, trade fixtures,
furnishings and furniture (including workstations and work surfaces) acquired by
Tenant for the Premises, and/or cabling and other information technology costs)
as set forth below.

Provided the Lease is in full force and effect and a monetary or material,
non-monetary Event of Default does not exist and provided further that the
Alterations covered by the payment request in question have been completed free
of mechanics’ liens, Landlord shall pay the Landlord’s Contribution directly to
Tenant’s general contractor and/or any other Tenant vendors to whom disbursement
is to be made, in installments from time to time as the Alterations progress,
but in no event more frequently than once in any calendar month, within
twenty-one (21) days of Landlord’s receipt from Tenant of a request for
disbursement, which shall be accompanied by the following: (i) copies of all
contracts and purchase orders relating to the Alterations from Tenant’s general
contractor or any other vendors of Tenant to whom Landlord has been requested to
disburse a portion of the Landlord’s Contribution (to the extent not previously
provided to Landlord), (ii) a detailed construction schedule and budget, by
trade, for the Alterations to be performed (to the extent not previously
provided to Landlord), (iii) copies of all governmental approvals required for
the Alterations (to the extent not previously provided to Landlord),
(iv) conditional lien waivers, on a monthly basis, that comply with the
provisions of California Civil Code Section 3262(d) from all contractors,
subcontractors and materialmen who shall have performed any work, and (v) a
certification by Tenant and Tenant’s architect that the work for which Tenant is
seeking reimbursement has been properly performed in accordance with the plans
previously approved by Landlord and incorporated into the Premises and that the
Alterations comply with all applicable laws.

Further, so long as a monetary or material, non-monetary Event of Default is not
occurring under the Lease and the amounts disbursed to Tenant for the
Alterations pursuant to this Section are less than the Landlord’s Contribution,
then (A) upon substantial completion of the Alterations on the second (2nd) and
ninth (9th) floors of the Building (i.e., the Alterations are complete but for
minor punch-list items that do not affect Tenant’s ability to use such portions
of the Premises) and Tenant’s surrender of the eighth (8th) floor of the
Building to Landlord as required under this Amendment, Landlord shall deliver to
Tenant a check in an amount equal to the difference between (1) ninety percent
(90%) of the Landlord’s Contribution and (2) the lesser of (a) the sum of
(i) the portion of the Landlord’s Contribution disbursed under this Section 9 at
such time and (ii) the portion of the Landlord’s Contribution that will be
disbursed after such time to pay for the remaining Alterations in the Premises
based on the construction budget delivered to and approved by Landlord at the
time of Landlord’s approval of the Alterations and (b) and ninety percent
(90%) of the Landlord’s Contribution, and (B) upon (1) Tenant’s completion of
all of the Alterations in the Premises (including the punch-list items with
respect thereto), (2) Tenant’s delivery of final and conditional lien releases
that comply with the provisions of California Civil Code Section 3262(d) from
all contractors providing services or materials in connection with the
Alterations, all sign-offs, inspection certificates, permits and other
government approvals required to be issued by any governmental entities having
jurisdiction thereover, and the temporary certificate of occupancy and/or
certificate of completion for the Premises, (3) Tenant’s delivery an estoppel
certificate, in form reasonably acceptable to Landlord and Landlord’s
mortgagee(s)), and (4) the Building Punchlist Items are completed, Landlord
shall deliver to Tenant a check in the amount of the remainder of the Landlord’s
Contribution.

 

-5-



--------------------------------------------------------------------------------

Additionally, Tenant shall have the option, exercisable by written notice to
Landlord on or before the date that is twelve (12) months following the
Expansion Commencement Date, to cause Landlord to fund up to $440,800.00 (i.e.,
$5.00 per rentable square foot of the entire Premises as of the Expansion
Commencement Date) of Tenant’s costs to construct any Alterations in the
Premises in excess of the Landlord’s Contribution (the “Amortized Amount’). If
Tenant exercises such option, (a) monthly Fixed Rent payable by Tenant
throughout the Extended Term shall be increased by an amount sufficient to fully
amortize the Amortized Amount throughout the Extended Term based upon equal
monthly payments of principal and interest, with interest imputed on the
outstanding principal balance at the rate of twelve percent (12%) per annum, and
(b) the parties shall promptly execute at Landlord’s option, a side letter
agreement or an amendment to the Lease, in order to memorialize such Amortized
Amount and such increase in the monthly Fixed Rent.”

10. Option to Renew.

10.1. Tenant shall have the right, at its option, to extend the Term for a
single five (5) year period (the “Extension Term”), provided and upon the
condition that at the time of the exercise of the option and upon the
commencement of the Extension Term no monetary or material, non-monetary Event
of Default shall exist, the Lease shall not have been assigned (other than to a
Related Entity) and Mindspeed Technologies, Inc. (the “Named Tenant”) or a
Related Entity shall not be subleasing more than fifty percent (50%) of the
Premises. The Extension Term shall commence on January 1, 2020 and shall expire
on December 31, 2024. Tenant shall give Landlord written notice of Tenant’s
intention to exercise such option not earlier fifteen (15) months prior to the
New Expiration Date, and not later than twelve (12) months prior to the New
Expiration Date, time being of the essence. All of the terms, covenants and
conditions of the Lease shall continue in full force and effect during the
Extension Term, except that the Rent shall be the greater of (i) the Rent due
hereunder immediately prior to the commencement of the Extension Term, or
(ii) ninety-five percent (95%) of the Fair Market Rent as determined in
accordance with Section 10.2, and Tenant shall have no further right to extend
the Term pursuant to this Section 10.

10.2. Within sixty (60) days following Landlord’s receipt of Tenant’s written
request therefor, Landlord shall give Tenant notice of its determination of the
fair market rent which will be appropriate for the Extension Term (the “Fair
Market Rent”), it being agreed that Landlord shall base its determination, as
Landlord deems appropriate, upon the then current and projected rents for
non-sublease, non-encumbered space in the Building, and in comparable buildings
in the John Wayne – Orange County Airport market area of comparable age, size,
quality and improvements to the Premises, which are then for rent (or, if none,
those rented on an arms-length basis to tenants of similar financial standing
during the prior twelve (12) months) or projected to be for rent during the
Extension Term, adjusted for any special conditions applicable to such spaces
and leases and for location, length of term, amount of space and other factors
relevant in computing rent for spaces in the Building, including adjustments for
anticipated inflation, fluctuations in market rents and price conditions and
adjustments for then-prevailing market concessions for similarly situated
tenants entering into similar lease renewals for a similar term, including, if
applicable, tenant improvement allowance, leasing commissions, free rent, any
“base year” or “expense stop” applicable thereto and other concessions.

 

-6-



--------------------------------------------------------------------------------

10.3. Tenant shall accept or reject Landlord’s determination of the Fair Market
Rent for the Extension Term within fifteen (15) days of Tenant’s receipt of
Landlord’s notice setting forth the same. In the event Tenant fails to accept or
reject in writing Landlord’s determination of the Fair Market Rent for the
applicable Extension Term within said fifteen (15) day period, Tenant shall be
deemed to have rejected Landlord’s determination of such Fair Market Rent.

10.4. Otherwise, if Tenant rejects (or is deemed to have rejected) Landlord’s
determination of the Fair Market Rent, Landlord and Tenant shall use their good
faith efforts to agree upon the Fair Market Rent of the Premises during the
Extension Term. In the event Landlord and Tenant cannot reach agreement within
thirty (30) days after the date of Tenant’s notice rejecting Landlord’s
determination of the Fair Market Rent, Landlord and Tenant shall each select a
reputable qualified, licensed real estate broker who has at least ten (10) years
experience in Orange County and who is familiar with the rentals then being
charged in the Building and in comparable buildings (respectively, “Landlord’s
Broker” and “Tenant’s Broker”) who shall confer promptly after their selection
by Landlord and Tenant and shall use their best efforts to agree upon the Fair
Market Rent of the Premises during the Extension Term. If Landlord’s Broker and
Tenant’s Broker cannot reach agreement within fifteen (15) days after the date
such brokers have been selected, then, within ten (10) days thereafter, they
shall designate a third reputable, licensed real estate broker, who has at least
ten (10) years experience in Orange County and who is familiar with the rentals
then being charged in the Building and in comparable buildings (the “Independent
Broker”). Upon the failure of Landlord’s Broker and Tenant’s Broker to agree
upon the designation of the Independent Broker, then the Independent Broker
shall be appointed by a Justice (or the regional equivalent) of the Superior
Court (or the regional equivalent) of the State of California upon ten
(10) business days notice, or by any other court in Orange County having
jurisdiction and exercising functions similar to those exercised by the Superior
Court of the State of California. Concurrently with such appointment, Landlord’s
Broker and Tenant’s Broker shall each submit a letter to the Independent Broker,
with a copy to Landlord and Tenant, setting forth such broker’s estimate of the
Fair Market Rent of the Premises during the Extension Term (respectively,
“Landlord’s Broker’s Letter” and “Tenant’s Broker’s Letter”). The Independent
Broker shall conduct such investigations and hearings as he/she may deem
appropriate and shall, within fifteen (15) days after the date of his/her
designation, choose either the rental set forth in Landlord’s Broker’s Letter or
Tenant’s Broker’s Letter to be the Fair Market Rent for the Premises during the
Extension Term, and such choice shall be binding upon Landlord and Tenant.
Landlord and Tenant shall each pay the fees and expenses of its respective
broker. The fees and expenses of the Independent Broker shall be shared equally
by Landlord and Tenant.

10.5. In the event the Extension Term shall commence prior to a determination
for the Fair Market Rent during the Extension Term having been made in
accordance with Section 10.4 above, then the rent to be paid by Tenant to
Landlord until such determination has been made shall be the annual rent for the
twelve (12) month period immediately preceding the commencement of the Extension
Term, including all escalations or additional rent payable under the Lease.
After such determination has been made for the Fair Market Rent during the

 

-7-



--------------------------------------------------------------------------------

Extension Term, any excess rental for the Extension Term theretofore paid by
Tenant to Landlord shall be credited by Landlord against the next ensuing
monthly rent payable by Tenant to Landlord and any deficiency in rent due from
Tenant to Landlord during the Extension Term shall be paid within thirty
(30) days following such determination.

10.6. The parties hereto agree to enter into an amendment of the Lease
confirming the exercise of Tenant’s option to extend the Term of the Lease and
the amount of the Rent payable during the Extension Term.

10.7. The right to extend the Term for the Extension Term shall be a right
personal only to the Named Tenant and any Related Entity and not to any other
assignee, subtenant or other transferee of or successor to any portion of
Tenant’s interest under the Lease or to the Premises.

11. Expansion Option. Effective as of the date hereof, Section 2.6 of the
Original Lease is deleted in its entirety and Tenant’s only rights to lease
additional space in the Building shall be as set forth in this Section 11 and
Section 12 below. Except as otherwise provided in this Section 11, and provided
that an Event of Default does not then exist and the Named Tenant, an Affiliate
(as that term is defined in Section 13.8(a) of the Original Lease) or any entity
to whom the Lease is assigned pursuant to the terms of Article 13 of the
Original Lease (“Assignee”) is occupying the entire Premises, Tenant shall have
the following options (the “Expansion Options”) to lease space in the Building:
(i) the option to lease at least fifty percent (50%) of the rentable square
footage on the third (3rd) floor of the Building, so long as the configuration
of any space on the third (3rd) floor that is not leased (A) is contiguous and
located at an end of the third (3rd) floor of the Building, (B) does not create
exiting issues, and (C) is a marketable space with a marketable entrance, as
determined in Landlord’s reasonable discretion, and (ii) if Tenant leases less
than all of the third (3rd) floor of the Building when Tenant exercises the
first Expansion Option, then the option to lease the balance of the third
(3rd) floor of the Building (each, an “Expansion Option Space”) on the terms set
forth in this Section 11.

11.1. The Expansion Options shall be exercised by only the Named Tenant, an
Affiliate or an Assignee and only in the following manner: (1) Tenant shall
deliver written notice to Landlord during the period from January 1, 2013
through and including March 31, 2014 (the “Expansion Period”), stating that
Tenant will lease an Expansion Option Space and identifying the square footage
of the Expansion Option Space Tenant desires to lease when Tenant exercises the
first Expansion Option (the “Expansion Exercise Notice”); and (2) Landlord shall
deliver notice (the “Expansion Delivery Notice”) to Tenant, within ten (10) days
after Landlord’s receipt of the Expansion Exercise Notice, stating the date on
which Landlord shall deliver possession of such Expansion Option Space to Tenant
for construction of tenant improvements therein, which delivery date shall occur
not less than thirty (30) days and not more than one hundred twenty (120) days
after Landlord’s receipt of the Expansion Exercise Notice.

11.2. If Tenant delivers an Expansion Exercise Notice during the Expansion
Period, then the term of Tenant’s lease of the applicable Expansion Option Space
shall (A) commence upon Landlord’s delivery of such Expansion Option Space to
Tenant for construction of tenant improvements therein (however, Tenant’s
obligation to pay Rent with respect to such Expansion Option Space shall
commence upon the date (the “Expansion Option Space Rent

 

-8-



--------------------------------------------------------------------------------

Commencement Date”) that is the earlier to occur of (1) the date Tenant first
conducts business in such Expansion Option Space, or (2) the date that is one
hundred fifty (150) days after the date Landlord delivers possession of such
Expansion Option Space to Tenant for construction of tenant improvements
therein), and (B) be upon all of the same terms and conditions as are applicable
to Tenant’s lease of the Premises pursuant to the Lease (including payment of
Fixed Rent at the per rentable square foot rates set forth in Section 4 above),
except that (i) Tenant’s Proportionate Share and total number of unreserved
Parking Spaces shall be revised to reflect the rentable square footage of the
initial Premises and such Expansion Option Space, (ii) the seven (7) months of
Fixed Rent abatement provided in Section 5 above shall be reduced to the number
of months which is equal to (a) seven (7) months multiplied by (b) a fraction
(the “Fraction”), the numerator of which is the number of months remaining in
the Extended Term as of the Expansion Option Space Rent Commencement Date for
such Expansion Option Space, and the denominator of which is 84, (iii) the
second (2nd) paragraph of Section 5 above shall not apply to such Expansion
Option Space, and (iv) the amounts set forth in Section 9 above shall be reduced
by multiplying such amounts by the Fraction (and Tenant shall construct tenant
improvements in such Expansion Option Space pursuant to the provisions of
Sections 8 and 9 above.

11.3. If Tenant timely delivers the Expansion Exercise Notice, then Landlord and
Tenant shall execute an amendment to the Lease, effective as of the date such
Expansion Option Space is to be delivered to Tenant, memorializing the terms
applicable to Tenant’s lease of such Expansion Option Space pursuant to this
Section 11.

11.4. Notwithstanding anything to the contrary contained herein, the Expansion
Options shall terminate if (i) the Lease or Tenant’s right to possession of the
Premises is terminated, (ii) in the event of any Transfer (other than to a
Related Entity), (iii) at the time of the execution of the amendment adding the
applicable Expansion Option Space to the Lease, a monetary or material
non-monetary Event of Default then exists, or (iv) Tenant has elected (or has
been deemed to have elected) not to lease the Available Space pursuant to
Section 12 below. The Expansion Options shall be personal to the Named Tenant,
an Affiliate or an Assignee, and may not be exercised by any other assignee,
subtenant or other transferee of any portion of the Named Tenant’s, an
Affiliate’s or an Assignee’s or any Related Entity’s interest in the Lease or to
the Premises.

12. Right to Available Space. Except as otherwise provided in this Section 13,
and provided that a monetary or material, non-monetary Event of Default does not
then exist, and the Named Tenant, an Affiliate or an Assignee is leasing the
entire Premises, if at any time during the Expansion Period, the Expansion
Option Space (which shall be referred to as the “Available Space” in this
Section 12) is the only space in the Building available for lease and Landlord
desires to enter into lease for such entire space based upon any lease offer
made to, or received from, a third party for such space (“Lease Offer”), then,
in such event, Landlord’s ability to accept such Lease Offer shall be
conditioned upon Tenant’s failure to exercise the Right to Available Space (as
hereinafter defined) in accordance with this Section 12, and Landlord shall
deliver written notice (the “Available Space Notice”) to Tenant of the portion
of the Available Space to which the Lease Offer applies and the economic terms
of the Lease Offer.

12.1. For a period of seven (7) business days following receipt of the Available
Space Notice (the “Review Period”), Tenant shall have the right and option (the
“Right to

 

-9-



--------------------------------------------------------------------------------

Available Space”), exercisable by written notice to Landlord delivered within
the Review Period, to elect to lease all, and not less than all, of the
Available Space specified in the Available Space Notice upon all the terms and
conditions set forth in the Available Space Notice (except that the term of
Tenant’s lease of the Available Space shall be coterminous with the Extended
Term); provided, that, Tenant may not exercise the Right to Available Space if a
monetary or material, non-monetary Event of Default then exists or Named Tenant,
an Affiliate or an Assignee is not then leasing the Premises. If Named Tenant,
an Affiliate or an Assignee timely elects to lease the applicable Available
Space, then Landlord and Tenant shall execute an amendment to the Lease,
effective as of the date such Available Space is to be included as part of the
Premises, on the terms set forth in the Available Space Notice and, to the
extent not inconsistent with the Available Space Notice, the terms of the Lease
other than Section 11 above and this Section 12 (provided, that Tenant’s
Proportionate Share shall, to the extent not inconsistent with the terms of the
Available Space Notice, be equitably and proportionately increased in proportion
to the increase in the square footage of the Premises); however, Tenant shall
accept such Available Space in an “AS-IS” condition and Landlord shall not
provide to Tenant any allowances (e.g., moving allowance, construction
allowance, and the like) or other tenant inducements (including, without
limitation, any rent credits or abatements) unless otherwise specifically
provided for in the Available Space Notice. Notwithstanding anything to the
contrary contained herein, if Tenant fails or is unable to timely exercise the
Right to Available Space, then the Right to Available Space with respect to the
space that is the subject of the Available Space Notice in question shall lapse,
time being of the essence with respect to the exercise thereof, and Landlord may
lease all or a portion of such Available Space to any third party on any terms
Landlord desires, except as provided below. If after Tenant fails or is unable
to timely exercise the Right to Available Space, Landlord intends to enter into
a lease upon economic terms which are more than seven point five percent
(7.5%) more favorable to a third (3rd) party tenant than those set forth in the
Available Space Notice (blending all concessions on a straight-line basis over
the applicable lease terms), Landlord shall first deliver written notice to
Tenant (“Second Chance Notice”) providing Tenant with the opportunity to lease
the Available Space on such more favorable economic terms. Tenant’s failure to
elect to lease the Available Space upon such more favorable economic terms by
written notice to Landlord within three (3) business days after Tenant’s receipt
of such Second Chance Notice from Landlord shall be deemed to constitute
Tenant’s election not to lease such space upon such more favorable economic
terms, in which case Landlord shall be entitled to lease such space to any third
(3rd) party on terms no more favorable to the third (3rd) party than those set
forth in the Second Chance Notice. If Tenant fails to exercise the Right to
Available Space, Tenant shall, promptly following Landlord’s request therefor,
acknowledge such failure in writing for the benefit of Landlord.

Notwithstanding anything to the contrary in this Section 12, if Landlord does
not enter into a lease for the Available Space within twelve (12) months after
Tenant fails or is unable to timely exercise the Right to Available Space
pursuant to this Section 12, then Tenant’s Right to Available Space shall be
reinstated and in full force and effect.

12.2. Notwithstanding anything to the contrary contained herein, the Right to
Available Space shall terminate if (i) the Lease or Tenant’s right to possession
of the Premises is terminated, (ii) in the event of any Transfer (other than to
an Affiliate or an Assignee), or (iii) at the time of the execution of the
amendment adding the Available Space to the Lease, a monetary

 

-10-



--------------------------------------------------------------------------------

or material, non-monetary Event of Default then exists. The Right to Available
Space shall be personal to the Named Tenant, an Affiliate or an Assignee, and
may not be exercised by any other assignee, subtenant or other transferee of any
portion of the Named Tenant’s an Affiliate’s or an Assignee’s interest in the
Lease or to the Premises.

13. Parking. Notwithstanding anything to the contrary in the Lease, effective as
of the Expansion Commencement Date, (i) based upon the Parking Ratio set forth
in Article 28 of the Original Lease, Tenant shall be entitled to use, and all
references in the Lease to the “Parking Spaces” shall mean, two hundred
seventy-eight (278) unreserved parking spaces, and (ii) “Reserved Parking
Spaces” shall mean collectively (a) up to ten (10) reserved parking spaces in
the Building’s parking structure, (b) seven (7) visitor reserved spaces (in the
current location in front of the Building), and (c) three (3) “executive”
reserved parking spaces, all of which Reserved Parking Spaces shall be in lieu
of, not in addition to, the equal number of unreserved Parking Spaces. Tenant’s
use of the Parking Spaces (including the Reserved Parking Spaces) shall be
subject to all of the terms and conditions of Article 28 of the Original Lease,
except that all Parking Spaces and visitor parking validations shall be free of
charge during the period from January 1, 2013 through December 31, 2016;
thereafter Tenant shall pay (A) the then-current parking rates charged by the
Parking Agent for such spaces, which is currently $45.00 per month for
unreserved spaces and $100.00 per month for reserved spaces, and (B) the actual
price charged by the Parking Agent for visitor parking validations and in no
event shall Landlord “mark-up” or otherwise charge a fee for such validations.

14. Electrical Service. Effective as of the Expansion Commencement Date, all
references in Section 10.1 of the Original Lease (as restated in Section 1 of
the Second Amendment) to “four (4) watts” or “4 watts” shall be deemed deleted
and replaced with eight (8) watts.

15. Security Deposit. Tenant has previously deposited with Landlord $176,596.73
as a Security Deposit under the Lease. On or before September 1, 2012, Landlord
shall refund the Security Deposit to Tenant by check.

16. Signage. Notwithstanding anything to the contrary in the Lease, Tenant shall
be entitled, at Landlord’s sole cost and expense, to (a) one (1) line on the
Building directory to display Tenant’s name and location in the Building, and
(b) Building-standard identification signage outside of any portion of the
Premises that is located on a multi-tenant floor of the Building. The location,
quality, design, style, and size of such signage shall be consistent with the
Landlord’s Building standard signage program. Any changes to Tenant’s signage
shall be at Tenant’s sole cost and expense.

Additionally, effective as of the date of this Amendment, Exhibit “I” to the
Lease is deemed deleted in its entirety and replaced with Exhibit “I” attached
hereto, and the costs to fabricate and install the signs depicted on Exhibit “I”
and an additional sign not depicted on Exhibit “I” to the new locations depicted
on Exhibit “I”, shall be borne by Landlord as long as the signage is generally
consistent with the signage shown on Exhibit “I” and the terms of this
Section 16. Tenant shall be entitled to place its signage in location ##1, 2 and
3 as indentified on Exhibit “I”. Landlord agrees that, notwithstanding anything
to the contrary shown on Exhibit “I” or in the Lease, (a) in no event shall the
letters in Tenant’s lobby signage in location ##1 and 3

 

-11-



--------------------------------------------------------------------------------

identified on Exhibit “I” be less than six (6) inches in height and not wider
than one (1) glass panel (three (3) feet, four (4) inches maximum width) and the
lettering in location #2 shall be as shown on the rendering attached hereto as
Exhibit “I” and (b) no tenant that leases less rentable square footage in the
Building than Tenant shall be entitled to lobby signage that is more prominent
than Tenant’s lobby signage.

Tenant shall be entitled to maintain all other Tenant’s Signage described in the
Lease.

17. Landlord’s Books and Records. Effective as of the date of this Amendment,
(a) all references in Section 7.8(b) of the Original Lease to “one (1) year”
shall be deemed deleted and replaced with two (2) years, and (b) “Tenant’s
Representative” shall mean an independent certified public accountant or a
consultant not compensated on a contingency fee basis.

18. Holding Over. Effective as of the date of this Amendment, the reference to
“the first two (2) months of such holdover” in Section 18.2(a)(i) of the
Original Lease shall be deemed deleted and replaced with “the first thirty
(30) days of such holdover.” Additionally, Landlord and Tenant acknowledge and
agree that if Tenant holds over in a portion, but not all, of the Premises, then
the Rent due under Section 18.2 of the Original Lease (as amended in the
foregoing sentence) shall not apply to any full floor portions of the Premises
in which Tenant is not holding over.

19. Observed Holidays; Current After-Hours HVAC Rate. Effective as of the date
of this Amendment, the definition of Observed Holidays in Exhibit B of the
Original Lease shall be revised to delete the phrase “and, at Landlord’s
discretion, other locally or nationally recognized holidays.” Additionally,
notwithstanding anything to the contrary in the Lease, Tenant acknowledges that
the current rate for after-hours HVAC service pursuant to Section 10.2 of the
Original Lease is $65.00 per hour.

20. Tenant’s Security Guard. From and after the Expansion Commencement Date and
provided that Tenant is actually employing a Tenant’s Security Guard in
accordance with Section 10.14 of the Original Lease, Landlord shall (i) provide
Tenant with a credit against its Fixed Rent for the cost to employ such Tenant’s
Security Guard in the amount of $24,228.00 per annum ($2,019.00 per month)
during the Extended Term and any extensions thereof, and (ii) allow Tenant to
utilize one (1) of the reception areas in the Building lobby as a Security
Station for such Tenant’s Security Guard to conduct its duties (and at all times
Tenant is utilizing such area, it shall be deemed to be part of the Premises for
purposes of Tenant’s insurance and indemnity obligations under the Lease).
Tenant shall ensure that the Tenant’s Security Guard conducts its duties in a
manner consistent with Section 10.14 of the Original Lease and the first-class
nature of the Building and Tenant shall promptly and reasonably cooperate with
Landlord to address any reasonable complaints or problems with the scope of the
Tenant’s Security Guard’s duties or the manner in which the Tenant’s Security
Guard carries out such duties.

21. Assignment and Subletting. Effective as of the date of this Amendment,
Article 13 of the Original Lease is amended as follows:

21.1. The following is added as Section 13.7: “Excess Rent. If Landlord shall
give its consent to any assignment of the Lease, any sublease or other Transfer
or if Tenant shall

 

-12-



--------------------------------------------------------------------------------

enter into any other assignment or sublease permitted hereunder, Tenant shall in
consideration therefor, pay to Landlord, as additional rent: (a) in the case of
an assignment, an amount equal to fifty percent (50%) of all sums and other
considerations paid to Tenant by the assignee for or by reason of such
assignment (including, but not limited to, sums paid for the sale of Tenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property, less, in the case of a sale thereof, the then fair market
value thereof) less all expenses reasonably and actually incurred by Tenant on
account of legal fees, brokerage commissions and advertising costs and
improvement costs in connection with such assignment, provided that Tenant shall
submit to Landlord a receipt evidencing the payment of such expenses (or other
proof of payment as Landlord shall require, which costs shall be amortized on a
straight-line basis over the balance of the Term of the Lease then remaining);
and (b) in the case of a sublease or other Transfer, any rents, fifty percent
(50%) of additional charges or other consideration payable under the sublease or
other Transfer on a per square foot basis to Tenant by the subtenant which is in
excess of the Rent and additional rent accruing during the term of the sublease
in respect of the subleased space (at the rate per square foot payable by Tenant
hereunder) pursuant to the terms hereof (including, but not limited to, sums
paid for the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture or other personal property, less, in the case of the sale
thereof, the then fair market value thereof), less all expenses reasonably and
actually incurred by Tenant on account of legal fees, brokerage commissions and
advertising costs and improvement costs in connection with such sublease,
provided that Tenant shall submit to Landlord a receipt evidencing the payment
of such expenses (or other proof of payment as Landlord shall require, which
costs shall be amortized on a straight-line basis over the balance of the Term
of the Lease then remaining). The sums payable under this Section 13.7 shall be
paid to Landlord as and when payable by the subtenant to Tenant.”

22. Building Lobby and Restrooms. Landlord, at Landlord’s sole cost and expense,
shall upgrade the restroom finishes and fixtures in all restrooms located on the
second, seventh, ninth and tenth floors of the Building and the finishes and
fixtures in the restrooms and Building lobby located on the first floor of the
Building pursuant to Landlord’s plans and specifications therefor. Landlord
shall (A) use commercially reasonable efforts to complete the first floor lobby
and restroom refurbishment work by July 1, 2012 and the restroom refurbishment
work on the second, seventh, ninth and tenth floors of the Building by April 1,
2013, and (B) coordinate with Tenant with respect to the sequence in which the
restroom refurbishment work on the second, seventh, ninth and tenth floors of
the Building is completed.

23. Brokers. Each party represents and warrants to the other that no broker,
agent or finder, other than Cushman & Wakefield of California, Inc. and Emmes
Real Estate Services of California, Inc. (collectively, the “Brokers”),
negotiated or was instrumental in negotiating or consummating this Amendment.
Each party further agrees to defend, indemnify and hold harmless the other party
from and against any claim for commission or finder’s fee by any person or
entity, other than the Brokers, who claims or alleges that they were retained or
engaged by the indemnifying party or at the request of such party in connection
with this Amendment.

24. Defaults. Landlord and Tenant each hereby represent and warrant to the other
that, as of the date of this Amendment, the representing party is in full
compliance with all terms, covenants and conditions of the Lease and that there
are no breaches or defaults under the Lease by Landlord or Tenant, and that, to
the representing party’s actual knowledge, the representing party knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

 

-13-



--------------------------------------------------------------------------------

25. Representations. Tenant or Landlord, as the case may be, represents and
warrants to the other party that: (a) Tenant or Landlord, as applicable, is
properly formed and validly existing under the laws of the state in which such
party is formed and such party is authorized to transact business in the state
in which the Building is located; (b) Tenant or Landlord, as applicable, has
full right and authority to enter into this Amendment and to perform all of such
party’s obligations hereunder; and (c) each person (and both persons if more
than one signs) signing this Amendment on behalf of Tenant or Landlord, as
applicable, is duly and validly authorized to do so.

26. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall apply during the Extended Term and shall
remain unmodified and in full force and effect. Effective as of the date hereof,
all references to the “Lease” shall refer to the Lease as amended by this
Amendment.

27. Counterparts and Fax/Email/Electronic Signatures. This Amendment may be
executed in counterparts, each of which shall be deemed an original, but such
counterparts, when taken together, shall constitute one agreement. This
Amendment may be executed by a party’s signature transmitted by facsimile
(“fax”) or e-mail or by a party’s electronic signature, and copies of this
Amendment executed and delivered by means of faxed or e-mailed copies of
signatures or originals of this Amendment executed by electronic signature shall
have the same force and effect as copies hereof executed and delivered with
original wet signatures. All parties hereto may rely upon faxed, emailed or
electronic signatures as if such signatures were original wet signatures. Any
party executing and delivering this Amendment by fax or email shall promptly
thereafter deliver a counterpart signature page of this Amendment containing
said party’s original signature. All parties hereto agree that a faxed or
emailed signature page or an electronic signature may be introduced into
evidence in any proceeding arising out of or related to this Amendment as if it
were an original wet signature page.

[SIGNATURE PAGE FOLLOWS]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

“Landlord:”

EO MACARTHUR LLC,

a Delaware limited liability company

By:  

    EO MANAGER LLC,

    a Delaware limited liability company,

    Its Manager

      By:  

    /s/ Richard A. C. Coles

      Its:  

    Richard A. C. Coles

 

“Tenant”:

MINDSPEED TECHNOLOGIES, INC.,

a Delaware corporation

By:  

    /s/ Allison K. Garcia

      Print Name:  

    Allison K. Garcia

      Title:  

SVP Human Resources

By:  

    /s/ Stephen Ananias

      Print Name:  

    Stephen Ananias

      Title:  

CFO

   

 

-15-



--------------------------------------------------------------------------------

EXHIBIT “A”

OUTLINE OF EXPANSION SPACE

 

LOGO [g342131g51i85.jpg]

 

EXHIBIT “A”

 

-1-



--------------------------------------------------------------------------------

 

LOGO [g342131g96m81.jpg]

 

EXHIBIT “A”

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “A-1”

OUTLINE OF REDUCTION SPACE

 

LOGO [g342131g58v80.jpg]

 

EXHIBIT “A-1”

 

-1-



--------------------------------------------------------------------------------

 

LOGO [g342131g77i05.jpg]

 

EXHIBIT “A-1”

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “I”

SIGNAGE

 

LOGO [g342131g90i19.jpg]

 

EXHIBIT “I”

 

-1-



--------------------------------------------------------------------------------

 

LOGO [g342131g05y91.jpg]

 

EXHIBIT “I”

 

-2-



--------------------------------------------------------------------------------

 

LOGO [g342131g88q23.jpg]

 

EXHIBIT “I”

 

-3-